Citation Nr: 1627301	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  09-46 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.
 
2. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse




ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1969 to June 1971. 

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

As support for his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  During the hearing, the Veteran stated it was his belief he also appealed his claim of entitlement to service connection for tinnitus.  However, upon review of the claims file, the Board notes the January 2009 Notice of Disagreement only mentions the Veteran's disagreement with the initial rating assigned for the grant of PTSD and bilateral hearing loss.  Moreover, the VA Form 9, filed in December 2009, also fails to mention tinnitus.  Therefore, the only claims currently before the Board are entitlement to a total disability rating based upon individual unemployability (TDIU), and entitlement to service connection for bilateral hearing loss.  Following the Board's September 2012 Remand decision, the issue of entitlement to service connection for tinnitus was referred to the RO and denied in a May 2013 rating decision.

This appeal was previously before the Board in September 2012 at which time the Board, in part, granted an increased rating for the Veteran's service connected posttraumatic stress disorder (PTSD) from 30 percent to 70 percent for the entire appeal period (it is unclear from the record whether this award has been implemented by the RO).  The Board most recently remanded the matter to the Agency of Original Jurisdiction (AOJ) for a VA addendum opinion for the Veteran's bilateral hearing loss and for further development of the Veteran's TDIU claim.  The matter is once again before the Board for appellate consideration of the issues on appeal.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire period on appeal, resolution of doubt is resolved in favor of the Veteran that he is currently engaged in marginal employment and that his service connected PTSD renders him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU due to PTSD are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs, post-service VA and private treatment records have been obtained and associated with the claims file.

The duty to notify was satisfied by a letter dated in March 2013.  The duty to assist has also been satisfied.  The RO obtained service treatment records, VA outpatient medical records, private medical records, and the Veteran was afforded VA examinations.  The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.  

Additionally, in July 2012 the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2012 hearing, the undersigned noted the issues on appeal.  Also, information was solicited regarding the severity of the Veteran's disabilities, to include the impact such has on his employment and daily life.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for TDIU.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Lastly, as noted above, in September 2012 the Board remanded these claims for additional development.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet.  App. 268 (1998); D'Aries v. Peake, 22 Vet.  App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  In this respect, in response to the September 2012 remand, the Veteran's claim for TDIU was fully developed with the submission of additional information.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran's with the development of evidence is required.

II. Entitlement to TDIU

The Veteran is seeking a total disability rating based on individual unemployability (TDIU).  He asserts that his service-connected PTSD precludes his employment, entitling him to a TDIU.

Applicable Laws

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

It is clear that the Veteran need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975); see also November 2014 VA form 9.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  Id.  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.  Id.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit  (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id.; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Facts & Analysis

A claim for a total disability rating based on unemployability (TDIU) may be an element of an increased rating claim, Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran's PTSD does not cause total impairment, the Board observes that the Veteran claims that his employment is really "sheltered employment."  See April 2013 VA Form 21-8940 ("My work history and letters from employer indicate that I work in a sheltered environment.")  The Board recognizes that marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).  Marginal employment may still be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 

In an April 2013 statement, the Veteran indicates that he is currently employed and works up to 38 hours per week, earning $57,863 as "the chief financial officer of the Seventh Day Adventist Church of Michigan."  See April 2013 VA Form 21-8940; see also July 2012 Board Hearing transcript ("I was certified publication account [sic]. I'm an ordained minister.  I'm elected every five years into the position I currently hold.")  Thus, he is not unemployed.  Moreover, the Veteran has not alleged that his income is below the poverty threshold, so the Board will not find marginal employment on that basis.  Id.  Instead, the Veteran argues in his statements that his employer has accommodated his functional limitations.  See July 2012 Board Hearing transcript ("they basically told me just to do what you can do.  Come to work when you can come, and if you can't come, don't come.  I've spent weeks not going to work.")  Crucially, his employer reported that they do not require the Veteran "to be accountable for his time due to his disabilities...[the Veteran] reports to work late and leaves early."  See April 2013 VA Form 21-4192.  As testified by the Veteran, his duties are largely administrative in nature and mostly addressed by a large staff.  See July 2012 Board Hearing transcript ("I have a staff of ten people that does accounting.  I oversee them...So I don't really literally sit there and do accounting.  I'll give them permission to write checks, you know, but I don't do the accounting...All my stuff is administrative, dealing with problems, dealing with people.").  The Veteran argues that he would not have had a job but for his employer's work attendance policy and that this constitutes marginal or "sheltered" employment.  See April 2013 Veteran TDIU statement ("The President has told me to do whatever I need to do as far as work attendance goes.").  In June 2012, the Veteran's company president stated that the Veteran has "difficulty working a full day" and that they are "currently allowing him to work a more relaxed schedule."  See June 2012 President statement.  The president also indicated that he had noticed a personality change in the Veteran over the prior three to five years.  Id.  He said that the Veteran had multiple incidents of melting down in front of colleagues due to "pent up outbursts of anger" and opined that "there is no doubt in [his] mind that had [the Veteran] been working for a non-faith entity that this behavior would have brought this employment to an end."  Id.  The June 2012 private examiner opined that the Veteran is "somewhat sheltered," as he has the "opportunities to complete his duties in any way possible with flexibility."  See June 2012 Kalamazoo Psychology opinion.  The examiner noted that the Veteran struggles with "debilitating symptoms which include depression, anger, feelings of aggression, mood swings, suicidal ideation without attempt, irritability, sleep disruption, and survivor guilt," and that these symptoms "undermine his ability to meet job duties."  Id.  

As noted above, marginal employment may still be held to exist even when earned annual income exceeds the poverty threshold.  In light of all of the above, resolution of doubt is resolved in favor of the Veteran that he is currently engaged in marginal employment and that his service connected PTSD renders him unable to secure or follow a substantially gainful occupation.  Accordingly, the Veteran meets the criteria for entitlement to a TDIU.




ORDER


Entitlement to a TDIU due to PTSD is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  
The Board notes that exposure to acoustic trauma during service has been conceded.  The Board also notes the May 2008 private examiner's finding of sensorineural hearing loss for both of the Veteran's ears, thereby meeting the requirement for a current diagnosis of a bilateral hearing loss disability.  See May 2008 E.B. Hearing Evaluation Results.  However, the Board finds that additional clarification is necessary. 

Service treatment records for the Veteran do not contain any complaints of or treatment for hearing loss or noise exposure.  The Veteran was afforded two separate entrance audiological examinations in June 1969 and September 1969.  See June 1969 Report of Medical Examination:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
N/A
0
LEFT
0
0
5
N/A 
0

See also September 1969 Report of Medical Examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10 
-5
N/A
-10
LEFT
-5
-5
-5
N/A 
-5

The next audiological test contained in the record is from the Veteran's discharge examination conducted approximately two years later in May 1971.  See May 1971 Report of Medical Examination.  While the following results do not reflect a hearing loss disability for VA purposes as noted above, they demonstrate an auditory threshold shift from his previous exams, especially significant from his September 1969 examination.  Id.:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
N/A
5
LEFT
15
15
15
N/A
0

The 2013 VA examiner opined that there was no significant shift between the Veteran's "entrance" examination and his discharge.  See April 2013 VA addendum ("There was no statistically significant, permanent decrease in his bilateral hearing sensitivity during military service.  The decrease thresholds on his separation exam from 500-2000Hz in both ears were consistent with test/retest variability.")  As noted by the Veteran's representative in their Written Brief Presentation, and as identified above, there were two separate entrance examinations with separate audiological results.  See March 2016 The American Legion Written Brief Presentation.  Therefore, the claim must be remanded to the 2013 VA examiner for an addendum opinion for the purpose of clarifying which examination was used in drawing the April 2013 VA examination conclusion, and whether the threshold shifts demonstrated, including the more significant decibel shift of the two exams, impact the April 2013 VA examiner's opinion.

Additionally, the Veteran has been granted service connection for chloracne disability.  See October 2010 rating decision.  The Veteran has stated that his "use of Tetracycline (an otoxic drug) for many years, beginning in Vietnam, to combat the ravages of chloracne on [his] skin...is known to cause hearing loss."  See April 2013 Veteran statement.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, an addendum opinion should also be obtained regarding whether the Veteran's chloracne medication caused or aggravates his bilateral hearing loss.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all updated treatment records.

2. Return the claims file, to include a copy of this remand and any and all newly acquired VA medical records, to the April 2013 VA examiner for an addendum opinion.  If the examiner who drafted the April 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file should be reviewed; however, a current diagnosis of hearing loss and acoustic trauma during service has already been conceded.  A copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

The examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's bilateral hearing loss is causally or etiologically related to service in light of the Veteran's presumed military noise exposure, and with regard to each threshold shift indicated by both the Veteran's June 1969 and September 1969 physical examinations, including a discussion of whether either of the demonstrated threshold shifts are significant.  Please also address delayed/latent onset theories of causation; or 

b) that the Veteran's bilateral hearing loss is caused by OR aggravated (an increase in severity beyond natural progression) by his service-connected chloracne (the medication taken to treat the disorder, including tetracycline).

All opinions should be supported by a clear rationale. If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

3. After all of the above actions have been completed, readjudicate the claim. If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


